Case: 17-50724      Document: 00514359540         Page: 1    Date Filed: 02/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-50724
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 23, 2018
                                                                           Lyle W. Cayce
JASON RAZIEN,                                                                   Clerk


                            Plaintiff-Appellant
v.

MICRO FOCUS (US), INCORPORATED; HEWLETT PACKARD
ENTERPRISE COMPANY,

                            Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-1209


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM:*
       Jason Razien appeals the dismissal of his Title VII complaint. The court
has carefully considered this appeal in light of the briefs, complaint, and
pertinent portions of the record. Having done so, we find no error of law or
reversible error of fact.      The district court’s judgment is AFFIRMED for
essentially the same reasons articulated by that court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.